Citation Nr: 1442751	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-23 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 1960 to July 1980.  The Veteran's service treatment records confirm that he served at Kelly Air Force Base prior to his discharge.  The appellant is the widow of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying the claim currently on appeal.  

In February 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of this hearing has been prepared and associated with the evidence of record.  


FINDING OF FACT

It is at least as likely as not that the Veteran's cause of death was related to chemical exposure during military service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The record reflects that the Veteran passed away on May 19, 2010.  The cause of death listed on the Veteran's death certificate is complications from metastatic renal cancer.  The appellant asserts that this condition arose as a result of exposure to Agent Orange.  While the evidence of record does not confirm exposure to Agent Orange on the part of the Veteran, the record does relate his cause of death to other chemical exposure during active duty.  As such, service connection for the cause of death is warranted.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principle or a contributory cause of the Veteran's death.  38 C.F.R. § 3.312(a) (2013).  For a service-connected disability to be the principle cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b) (2013).

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially, and combined to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(c)(1) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  "Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death."  38 C.F.R. § 3.312(c)(3) (2013).  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As an initial matter, the Board notes that the appellant has asserted that the Veteran was exposed to Agent Orange while serving at Kelly Air Force Base.  She has submitted a great deal of information from the Internet in support of her claim.  However, a Veteran is only is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in Vietnam" means actual service in the country of Vietnam from January 9, 1962 to May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  (VA's requirement that a Veteran must have stepped foot on the landmass of Vietnam or the inland waters of Vietnam for agent orange/herbicide exposure presumption is a valid interpretation of the statute); VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off-shore of the Republic of Vietnam is not qualifying service in Vietnam).  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  

Also, the Department of Defense (DOD) has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean demilitarized zone (DMZ) to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  Both the 2nd and 7th Infantry Divisions, United States Army, had units in the affected area at the time Agent Orange was being used.  Field artillery, signal and other engineer troops also were supplied as support personnel during the time of the confirmed use of Agent Orange.  The estimated number of exposed personnel is 12,056.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003 (http://vbaw.vba.va.gov/bl/21/publicat/Letters/Other/AoKorea.doc).  The evidence of record does not reflect that the Veteran served in Vietnam or near the DMZ, and there has been no finding of herbicide use at Kelly Air Force Base.  As such, a presumption of exposure to Agent Orange cannot be established.  

Nonetheless, the appellant has submitted significant evidence of contamination from trichloroethylene (TCE) at Kelly Air Force base during the Veteran's service.  Again, the Veteran's personnel records confirm that he served at Kelly Air Force Base prior to his discharge in 1980.  After reviewing this information and the claims file, a VA examiner opined in July 2012 that the Veteran's years of exposure to TCE found in the ground at Kelly Air Force base was more likely than not the cause of the Veteran's kidney cancer.  The record contains no information contradicting this opinion, and as the cause of death was listed as complications due to renal cancer, service connection for the cause of death is warranted.  

Resolving all reasonable doubt in favor of the appellant, the Board finds that service connection for the cause of the Veteran's death is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  



ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


